RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The objection to the claims made of record in the office action mailed on 06/24/2020 have been withdrawn due to Applicant’s amendment in the response filed 12/23/2020.
The 35 U.S.C. §102 and §103 rejections of claim 1-20 made of record in the office action mailed on 06/24/2020 have been withdrawn due to Applicant’s amendment in the response filed 12/23/2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 7-12, 14-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. App. Pub. No. 2014/0314822) in view of Serhan et al. (U.S. App. Pub. No. 2011/0097374).
Regarding claims 1, 7, 14-15 and 18, Carter et al. teaches a demineralized bone repair composition made from cortical bone (Title and Abstract), wherein the composition comprises fibers cut from cortical bones which are entangled in solution and formed into strips. (par. 
Carter et al. does not explicitly teach the level of shape, flexibility or compressibility upon rehydration, however, the reference suggests that the fibers may be combined with various implant shapes to produce more consistent and homogenous properties, including the ability to swell with rehydration, cohesiveness and compression resistance. (par. [0051]). It would therefore have been obvious to one of ordinary skill in the art to optimize the bone repair composition in order to rehydrate the bone fibers to be substantially identical in terms of mechanical properties to that of pre-hydrated fibers from a standpoint to obtain cohesive material properties for implanting with a bone.

Carter et al. does not teach that the amount of proteins such as BMP and IGF included with the bone fibers.
Serhan et al. teaches a method for correcting a spinal deformity comprising a screw which elutes growth inducing pharmaceutical compounds into the vertebral growth plate. (Abstract). Serhan et al. teaches that the growth compound include IFG-1 and 2, BMP-2 and BMP-7, among others. (par. [0033]). Serhan et al. provides dosages of the BMP materials to be between 1 ng to 10 mg (par. [0035]) as well as dosages for the weight of the individual. (par. [0043]).
It would have been obvious to one of ordinary skill in the art to optimize the amount of each of the growth factors and bone morphogenic proteins to include with the fibers disclosed in Carter et al., based on the teachings of Serhan et al.
One of ordinary skill in the art would have found it obvious to optimize the amount of pharmaceutical compounds which promote bone growth in order to have an effective rate of bone growth within the individuals based on their physiology, as disclosed in Serhan et al.

Regarding claims 2 and 17, Carter et al. teaches that the bone repair composition may be formed into the shape of a cavity, ball, wrap, strip, cylinder, cone, putty, gel or slurry. (Abstract).
Regarding claim 3, the bone fibers are selected from cortical bone. (Abstract).
Regarding claim 4, the bone fibers are cut from demineralized bone. (par. [0003]).
Regarding claim 5, the bone fibers may be dehydrated, hydrated or partially dehydrated. (par. [0052], [0091] and [0095]).
Regarding claim 8, the bone material may be allogenic or xenogenic. (par. [0041]).
Regarding claim 9, the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  As such, angle for the process of cutting the bones would not be germane to the claimed product.
Regarding claim 10, the bones may be dried but may retain some moisture content. (par. [0091] and [0093]). While Carter et al. does not explicitly teach the residual moisture content of the fibers, it would have been obvious to one of ordinary skill in the art to optimize the degree of dehydration of the fibers for controlling the cohesiveness of the bone fiber product. (par. [0091]).
Regarding claim 11, the fiber product appears bendable to about 90o as shown in Fig. 1.
Regarding claim 12, the fiber product is osteoinductive. (par. [0002] and [0050]).
Regarding claim 16, Carter et al. does not specifically teach the compressive strength of the rehydrated bone fibers. However, Carter et al. teaches that compression resistance is a parameter of concern for forming a bone repair product which may be implanted for bone repair. (par. [0051]). It would therefore have been obvious to optimize the compressive strength of the bone repair product in Carter et al. in order to have be mechanically resistant enough to be used as an implantable material for bone repair.
Regarding claim 20, Carter et al. teaches a bone repair composition made from cortical bone (Abstract), wherein the composition comprises fibers cut from cortical bones which are entangled in solution and formed into strips. (par. [0062]-[0067] and [0088]-[0094]). The fibers are 10-300 mm long, 0.05 to 4 mm wide, 0.05 to 4 mm thick. (par. [0055]-[0058]). Carter et al. teaches that the bone fibers are present in a dehydrated state that may be readily rehydrated in a fluid. (par. [0095]).
Regarding claim 22, Carter et al. teaches that the demineralized bone is cortical bone. (par. [0005]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. App. Pub. No. 2014/0314822) in view of Serhan et al. (U.S. App. Pub. No. 2011/0097374), further in view of Shikinami (U.S. App. Pub. No. 2004/0258732).
Carter and Serhan et al. are relied upon as described in the rejection of claim 1, above.
Carter et al. does not teach a void to fiber ratio.
Shinikami teaches an implant material comprising a bioactive a degradable porous article. (Abstract). Shinikami teaches that the implant material has a porosity of 50-90% (par. [0022]) from the standpoint of improving physical strength but also penetration and stabilization of osteoblasts. (par. [0059]).
It would have been obvious to one of ordinary skill in the art to optimize the porosity of the bone repair composition to be within the range of 50-90% as disclosed in Shinikami.
One of ordinary skill in the art would have found it obvious to optimize the porosity of the product of Carter et al. as Shinikami teaches that the degree of porosity directly correlates to the physical strength and ability of osteoblasts to penetrate and stabilize around the implant material.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. App. Pub. No. 2014/0314822) in view of Serhan et al. (U.S. App. Pub. No. 2011/0097374), further in view of Boyce et al. (U.S. App. Pub. No. 2004/0024457).
Carter and Serhan et al. are relied upon as described in the rejection of claim 1, above.
Carter et al. does not teach a product having the particular dimensions as claimed.
Boyce et al. teaches an implant for orthopedic applications having tissue-healing activity made of fibers, wherein the implant has a thickness of 0.5 to 30 mm and a width of 0.05 to 150 mm. (Abstract and par. [0028]).
It would have been obvious to one of ordinary skill in the art to form a product having the dimensions disclosed in Boyce et al. using the fibers disclosed in Carter et al.
One of ordinary skill in the art would have found it obvious to optimize the dimensions of the product in order to form an implant material which has the appropriate dimensions for 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 12/23/2020 regarding the rejections made of record in the office action mailed on 06/24/2020 have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/12/2021